Order entered November 26, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00689-CR

                              PAUL BLAGBURN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                          Trial Court Cause No. 12CL-1571-2

                                         ORDER
       The Court REINSTATES the appeal.

       On October 31, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the finding that appellant no longer desires to

pursue the appeal.

       We ORDER the appeal submitted without briefs and argument as of the date of this

order to a panel consisting of Justices O’Neill, Myers, and Brown.      See TEX. R. APP. P.

38.8(b)(4).



                                                    /s/   DAVID EVANS
                                                          JUSTICE